AMENDED INVESTMENT ADVISORY AGREEMENT SCHEDULE B Listed below are the portfolios of Calvert Variable Series, Inc. that are entitled to receive investment advisory services from Calvert Asset Management Company, Inc. (the Advisor) under the Investment Advisory Agreement dated November 18, 2006, and which will pay fees calculated at the following annual rates to the Advisor pursuant to Section 3 of the Agreement: 1. Calvert VP Small Cap Growth Portfolio 0.85% 2. Calvert VP Money Market Portfolio 0.20% 3. Calvert VP Mid Cap Value Portfolio 0.92% 4. Calvert VP SRI Strategic Portfolio 0.75% For its services under this Investment Advisory Agreement, Advisor is entitled to receive the fees indicated above based on average net assets. Effective: April 30, 2010 CALVERT VARIABLE SERIES, INC. By: /s/ William M. Tartikoff William M. Tartikoff, Esq. Vice President and Secretary CALVERT ASSET MANAGEMENT COMPANY, INC. By: /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President
